—Judgment, Supreme Court, New York County (Bruce McM. Wright, J.), entered September 19, 1984, which awarded plaintiff the sum of $21,498.85 and dismissed defendants’ first, second, fourth, fifth, sixth, seventh and eighth counterclaims, and severed and directed an assessment on that portion of plaintiff’s action based on claims for eight months’ rent and other damages for breach of the lease including preparation fees incurred in rerenting the apartment and for legal fees and marshal’s fees, unanimously affirmed, without costs.
Judgment, Supreme Court, New York County (Stephen *530Smyk, J.), entered March 22, 1985, awarding plaintiff the sum of $47,336.26, including interest and costs, unanimously modified to reduce the award of counsel fees and disbursements included therein to $3,000, and otherwise affirmed, without costs.
In our view Special Term properly granted plaintiff summary judgment for unpaid rent and $100 per month liquidated damages for late payments of such rent as provided in the lease for the period July through December 1982, during which time defendants occupied the apartment, together with the cost of repairs to the apartment, and directed an assessment for the period the apartment remained unoccupied during the balance of the lease, together with other expenses including counsel fees.
However, we have concluded that counsel fees granted upon the assessment were excessive, and should not have exceeded the sum of $3,000,, including disbursements. Accordingly, we direct that the judgment entered March 22, 1985 be modified to reflect that reduction in counsel fees and otherwise affirmed. Concur—Sandler, J. P., Fein, Milonas, Kassal and Ellerin, JJ.